UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RONNIE WEBB,
Plaintiff-Appellant,

v.
                                                                     No. 99-1549
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Elizabeth City.
Terrence W. Boyle, Chief District Judge.
(CA-97-56-2-BO)

Submitted: September 21, 1999

Decided: October 6, 1999

Before MURNAGHAN, MICHAEL, and TRAXLER,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael B. Sosna, Henderson, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Barbara D. Kocher, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ronnie Webb appeals an order of the district court granting judg-
ment on the pleadings to the Commissioner of Social Security in
Webb's suit challenging denial of his claims for social security dis-
ability benefits (DIB) and supplemental security income (SSI). We
affirm.

Webb was born June 10, 1966. He has a twelfth-grade education
and a ten-year work history. His longest and most recent employment
was as a painter at a shipyard. He has not worked, however, since
September 27, 1994. On that date, he was admitted to the hospital
with complaints of shortness of breath and edema. A chest x-ray
revealed that he was suffering from dilated cardiomyopathy with con-
gestive heart failure, and an echocardiogram calculated his ejection
fraction1 as only about 20%. His blood pressure was also elevated. In
a few days, his most severe symptoms had abated. Upon his dis-
charge, he was advised to stop smoking and to stop drinking alcohol.
The discharge diagnosis by the attending physician, Dr. Gerardo
Maradiaga, was "Dilated cardiomyopathy, probably alcohol induced."
A consulting cardiologist, Dr. Jose Antony, stated that Webb's absti-
nence from alcohol was "mandatory," and he should be reevaluated
in three months to see if there had been improvement. For the time
being, Dr. Antony felt that Webb was disabled from gainful employ-
ment.

By December 1994, Webb was doing much better. An echocardio-
_________________________________________________________________

1 "Ejection fraction" is a measure of the efficiency of the ventricles. It
is "the proportion of the volume of blood in the ventricles at the end of
diastole that is ejected during systole[.]" Dorland's Illustrated Medical
Dictionary 660 (28th ed. 1994). Its normal range is 57-73%, with lower
values indicative of ventricular dysfunction. Id.

                    2
gram obtained on December 21 showed that his left ventricle had
become smaller and the ejection fraction, while still abnormally low,
had improved to about 40%.

Three themes pervade the medical record from January 1995
through the date of the hearing. First, Webb's cardiomyopathy was
relatively stable (with ejection fractions ranging from 35% to 45%)
and asymptomatic. Second, because he often ran out of his medica-
tions and could not afford refills, he continued to suffer from hyper-
tension. Finally, though there is no evidence that he drank heavily, he
did not fully abstain from alcohol.

Webb filed claims for DIB and SSI on April 5, 1995, alleging dis-
ability since September 27, 1994. The claims were denied initially
and on reconsideration. Webb requested a hearing before an ALJ. The
hearing was held on June 18, 1996. Though a good deal of documen-
tary evidence was received, Webb was the only testifying witness.

Webb testified that he occasionally had shortness of breath, most
recently two weeks before the hearing. He could bring on this symp-
tom by standing for three or four hours. He felt tired and rested three
hours a day. On a typical day, he walked a few blocks around his
neighborhood, and he was able to do light household chores like dust-
ing. He had recently been married, and his wife did many things he
used to do for himself. He acknowledged that his doctor had told him
that drinking would kill him, and though he did"pretty good" at stay-
ing away from alcohol, he did not do so entirely.

The ALJ denied benefits. He found that Webb has a severe impair-
ment, cardiomyopathy, and also abuses alcohol. He concluded that if
Webb's alcohol abuse is not taken into account, Webb retains the
functional capacity to do the full range of sedentary work. The
Appeals Council affirmed. Webb then filed this suit against the Com-
missioner in district court. On cross-motions for judgment on the
pleadings, the court upheld the denial of benefits. Webb appeals.

The standard of review is familiar. We must affirm the Commis-
sioner's decision if it is in accordance with law and is supported by
substantial evidence. See 42 U.S.C.A. § 405(g) (West Supp. 1999);
Richardson v. Perales, 402 U.S. 389 (1971)."Substantial evidence"

                    3
is evidence of sufficient quality and quantity as"a reasonable mind
might accept as adequate to support a conclusion." Consolidated Edi-
son Co. v. NLRB, 305 U.S. 197, 229 (1938). It is more than a scintilla,
but less than a preponderance of the evidence. See Laws v.
Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

If addiction to drugs or alcohol is a "contributing factor material to
the Commissioner's determination that [an] individual is disabled,"
then SSI and DIB are not available. 42 U.S.C.A.§§ 423(d)(2)(C),
1382c(a)(3)(J) (West Supp. 1999). Webb argues that the ALJ misap-
plied this provision. According to Webb, this exclusion applies only
when a claimant is disabled but would not be if he stopped using alco-
hol or drugs. Thus, it is irrelevant that Webb's cardiomyopathy may
have been caused by past alcohol abuse, because there is no evidence
that the condition would go away if he refrained from future use or
abuse.

We conclude Webb is fighting a straw man on this point; the ALJ
interpreted the statute just as he urges. The ALJ found that Webb's
cardiomyopathy was a severe impairment and that it limited Webb to
sedentary work. Had the ALJ believed that the cardiomyopathy was
within the statute's definition of "alcohol addiction," he would have
found no severe impairment at all.2

Next, Webb argues that there is not substantial evidence that he
continues to abuse alcohol, as found by the ALJ. This alleged error
is of no moment, because the finding is superfluous, given that the
impairment found--i.e., cardiomyopathy--is not disabling.

Finally, Webb asserts that the ALJ erred by finding that his hyper-
tension is not "severe." "Severe" is a term of art in disability law. The
ALJ's finding does not mean that Webb's hypertension is not deserv-
ing of concern from a medical standpoint; instead, it means that
_________________________________________________________________
2 In a corollary argument, Webb asserts that the ALJ failed to give
proper weight to an opinion of his treating physician submitted after the
hearing. This opinion described Webb's cardiomyopathy as "idiopathic"
--i.e., of unknown cause--with alcohol as simply"one of the possible
causes." Again, the severity, rather then the cause, of this impairment
was the issue before the ALJ.

                    4
hypertension has no present effect on his ability to work. See 20
C.F.R. §§ 404.1520(c), 416.920(c) (1998). The denial of benefits is in
accordance with law and is supported by substantial evidence. The
judgment of the district court is affirmed.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    5